MEMORANDUM OPINION


No. 04-07-00883-CV

Daniel T. RAMOS, D.D.S.,
Appellant

v.

Teresa JENKINS,
Appellee 

From the 37th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CI-09355
Honorable Gloria Saldana, Judge Presiding


PER CURIAM
 
Sitting:	Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	February 20, 2008

DISMISSED

	The appellant has filed an unopposed motion to dismiss this appeal.  We grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).
              						    	PER CURIAM